DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority benefit from KR10-2019-0047416 filed in Korea on 04/23/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 is considered and attached. 
Claim Interpretation
The claims are given broadest reasonable interpretations, MPEP 2111. The terms “connected to,” and “coupled to” are interpreted throughout this office action as an indirect electrical connection unless otherwise expressly recited as direct electrical connection. Transitional terms such as “comprising” are interpreted to be open ended inclusion, MPEP 2111.03. Terms marked in [] need grammatical corrections. No claim objections have been made for grammatical issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 19-22 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by KIM (US2020/0135091A1, hereinafter as, KIM).
	In regards to claim 1, KIM disclose a display device (fig.1, para 0013, light emitting display apparatus) comprising: pixels (fig.1, pixels as denoted by P, para 0039); wherein each of the pixels (fig.1, pixels as denoted by P, para 0039) comprises: 
a first transistor (Tsw1, fig.2) having a gate electrode connected to a first node (node at C1, Tsw1 and Tdr, fig.2), a first electrode connected to a second node (node at C2, Tdr and Tsw2), and a second electrode connected to a third node (node between Tsw3 C2 and C1 and Tdr, fig.2); 
a second transistor (Tsw2, fig.2) having a gate electrode connected to a first scan line (gate of Tsw1 connected to Spa, fig.2), a first electrode connected to a data line (electrode of Tsw1, connected to, fig.2, Vdata), and a second electrode connected to the second node (node at C2, Tdr and Tsw2);
 and a third transistor (Tdr, fig.2) having a first gate electrode connected to the first scan line (Spa, fig.2), a second gate electrode (fig.2, back gate of Tdr as second gate electrode), a first electrode connected to the first node (node at C1, Tsw1 and Tdr, fig.2), and a second electrode connected to the third node (node between Tsw3 C2 and C1 and Tdr, fig.2). 
In regards to claim 2, KIM discloses the display device according to claim 1, wherein the second gate electrode is in a floating state (para 0009, a driving transistor having first and second gate electrode, …and floats each of the first gate electrode and the second gate electrode of the driving transistor and supplies the pixel driving voltage to the drain electrode of the driving transistor during the fourth period). 
In regards to claim 3, KIM discloses the display device according to claim 1, wherein the third transistor (Tdr, fig.2-Fig.3) comprises a semiconductor layer (fig.3, layer 103, 104 and 105 as a semiconductor layer) disposed between the first gate electrode (GE1, fig.3) and the second gate electrode (fig.3, GE2), and the semiconductor layer includes a source region (SE region, fig.3), a channel region (CA, para 0083, as channel region fig.3), and a drain region (DE region, fig.3). 
In regards to claim 4, KIM discloses the display device according to claim 3, wherein the second gate electrode is disposed to overlap at least a part of at least one of the source region, the channel region, and the drain region (fig.3, GE2 is disposed to overlap at least one of the source region SE, drain region De and the channel region CA in the cross sectional view as shown).
KIM discloses the display device according to claim 3, wherein the second gate electrode is disposed to overlap a portion of the semiconductor layer other than the source region thereof (GE2 overlaps a portion of semiconductor layer, fig.3).  
In regards to claim 7, KIM discloses the display device according to claim 6, wherein the first electrode of the third transistor is connected to the drain region (fig.3, DE), and the second electrode of the third transistor is connected to the source region (SE, fig.3). 
In regards to claim 19, KIM discloses the display device according to claim 1, wherein each of the pixels further comprises a light emitting diode (fig.2, ELD), and the second gate electrode is connected to a cathode of the light emitting diode (the back gate of Tdr is connected to the cathode of the ELD, fig.2). 
In regards to claim 20, KIM discloses a method of aging a transistor (figs.2-3. Tdr) comprising a first gate electrode (PMOS gate of Tdr as first gate, fig.2), a second gate electrode (back gate of Tdr, fig.2, as the second gate electrode), and a semiconductor layer (layers comprising 103-105 as semiconductor layer, fig.3) disposed between the first gate electrode (GE1, fig.3) and the second gate electrode (fig.3, GE2), and including a source region doped with an acceptor, a channel region, and a drain region doped with an acceptor (since Tdr used in the configuration of fig.3, is a PMOS type, it is known to one of ordinary skill in the art, that its source (SE fig.3), channel region (fig.3, CA) and drain region (DE, fig.3) are doped with an acceptor. Interpreted in light of the applicant’s specification para 0123, pgpub), the method comprising: applying a voltage higher than a voltage of the drain region to the first gate electrode; and applying a voltage lower than the voltage of the first gate electrode to the second gate electrode (it is not recited during which time period of driving the transistor (initialization, light emission or discharging or resetting) this method is applied. Para 0123, the switching unit according to an embodiment supplies the data voltage Vdata to the first capacitor C1 and supplies an initialization voltage Vini to the second capacitor C2 during the first period, thereby storing the data voltage Vdata to the first capacitor C1 and initializing a voltage of the second capacitor C2. In this case, the switching unit may store the difference voltage Vdata-Vini between the data voltage Vdata and the initialization voltage Vini in the first capacitor C1 and initializes the second capacitor C2 to a voltage of 0V (zero V).
Therefore, it is interpreted that the voltage at drain region is less than the voltage at first gate electrode of Tdr. While the voltage at first gate electrode is greater than the voltage at second gate electrode of the Tdr at least during this period).

In regards to claim 21, KIM discloses the method according to claim 20, wherein the second gate electrode overlaps at least a part of at least one of the source region, the channel region, and the drain region (fig.3, GE2 overlaps as shown with at least a part of the source region, SE, drain region DE and the channel region CA).  
In regards to claim 22, KIM discloses the method according to claim 20, wherein the second gate electrode overlaps at least a part of at least one of the drain region and the channel region (GE2 overlaps at least a part of DE and SE region, fig.3). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-11, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM. 
In regards to claim 8, KIM discloses the display device according to claim 6, 
KIM does not disclose wherein the first electrode of the third transistor is connected to the source region, and the second electrode of the third transistor is connected to the drain region.
However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, SE DE can be interchangeably used as first or second 
In regards to claim 10, KIM discloses the display device according to claim 1, wherein the third transistor (fig.3, Tdr) comprises:
In the embodiment of fig.3, KIM does not disclose a first sub-transistor having a sub-gate electrode connected to the first scan line, a first electrode connected to the first node, and a second electrode; and a second sub-transistor having a sub-gate electrode connected to the first scan line, a first electrode connected to the second electrode of the first sub-transistor, and a second electrode connected to the third node.
In the embodiment of fig. 8, KIM discloses a first sub-transistor having a sub-gate electrode connected to the first scan line (TSW4 as first sub-electrode having gate connected to Spa, fig.8), a first electrode connected to the first node (one of source or drain of TSW4 connected to node at C1, C2, Tdr and TSW3), and a second electrode (the other of source or drain of TSW4, fig.8); and a second sub-transistor (TSW1 as second sub-transistor) having a sub-gate electrode connected to the first scan line (the gate of TSW1 connected to Spa, fig.8), a first electrode (one of source or drain of TSW1, fig.8) connected to the second electrode of the first sub-transistor (to the other of source or drain of TSW4, fig.8), and a second electrode connected to the third node (the other of source or drain of TSW1 connected to node between Tsw3 C2 and C1 and Tdr, fig.2).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use the alternative circuit configuration having scan transistors whose gate 
In regards to claim 11, KIM discloses the display device according to claim 10, wherein the sub-gate electrode of the first sub-transistor is separate from the first electrode and the second electrode of the first sub-transistor, and the sub-gate electrode of the second sub-transistor is separate from the first electrode and the second electrode of the second sub-transistor (fig.8, the sub-gate electrodes of the first sub-transistor and the second transistor are separate elements as shown from their respective drain or source electrodes). 
In regards to claim 23, in the embodiment of fig. 8 KIM discloses a method of aging a transistor (fig.8, Tdr) comprising a first gate electrode (first gate electrode of Tdr, fig.8), a second gate electrode (fig.8, Tdr back gate electrode as second gate electrode), and including a source region doped with a donor, a channel region, and a drain region doped with a donor (since Tdr used in the configuration of fig.3, is a NMOS type, it is known to one of ordinary skill in the art, that its source (SE fig.3), channel region (fig.3, CA) and drain region (DE, fig.3) are doped with a donor. Interpreted in light of the applicant’s specification para 0123, pgpub,
In the embodiment of fig.8, KIM does not disclose and a semiconductor layer disposed between the first gate electrode and the second gate electrode, the method comprising: applying a voltage lower than a voltage of the drain region to the first gate electrode; and applying a voltage higher than the voltage of the first gate electrode to the second gate electrode. 
fig. 3, KIM discloses and a semiconductor layer (fig.3, layer comprising 103-105) disposed between the first gate electrode (fig.3, GE1) and the second gate electrode (GE2, fig.3), 
the method comprising: applying a voltage lower than a voltage of the drain region to the first gate electrode; and applying a voltage higher than the voltage of the first gate electrode to the second gate electrode (it is not recited during which time period of driving the transistor (initialization, light emission or discharging or resetting) this method is applied. Para 0124, the switching unit according to an embodiment may float each of the first gate electrode and the source electrode of the driving transistor Tdr and supply the initialization voltage Vini to the second gate electrode of the driving transistor Tdr during the second period. 
Further para 0125, during the third period, the switching unit supplies the reference voltage Vref to the first gate electrode of the driving transistor Tdr, supplies the pixel driving voltage Vdd to the drain electrode of the driving transistor Tdr, here, the reference voltage Vref may have a voltage level lower than the pixel driving voltage Vdd). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to NMOS transistor driving tft as an alternative circuit configuration to that of PMOS driving transistor as an alternative choice for circuit configuration to achieve the circuit functions and methods. 
In regards to claim 24, KIM discloses the method according to claim 23, wherein the second gate electrode is disposed to overlap at least a part of at least one of the source region, the (fig.3, GE2 is formed to overlap at least a part of at least one of source region SE, channel region CA and the drain region DE). 
In regards to claim 25, KIM discloses the method according to claim 23, wherein the second gate electrode is disposed to overlap at least a part of at least one of the drain region and the channel region (fig.3, the second gate GE2 is formed to overlap at least a part of at least one of the drain region De and the channel region CA). 
Allowable Subject Matter
Claims 5, 9, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 5, KIM discloses the display device according to claim 4, wherein the third transistor further comprises a gate insulating layer (fig.3, 105, insulating layer) disposed between the first gate electrode (GE1, fig.3) and the semiconductor layer (CA, fig.3), wherein the gate insulating layer has a first region adjacent to the drain region (105 near DE, fig.3) and a second region adjacent to the source region (105 near SE, fig.3), 
KIM does not expressly disclose wherein an electron or hole density in the first region is higher than an electron or hole density in the second region.

In regards to claim 9, KIM discloses the display device according to claim 6, wherein the third transistor (fig.3, Tdr) further comprises a gate insulating layer (105, fig.3) disposed (GE1, fig.3) and the semiconductor layer (layers comprising 103, 104 and 105 as semiconductor layer, fig.3), and wherein the gate insulating layer has a first region adjacent to the drain region (fig.3, 105 near DE) and a second region adjacent to the source region (fig.3, 105 near SE), 
KIM does not disclose wherein an electron or hole density in the first region is higher than an electron or hole density in the second region. 
In regards to claim 12, KIM discloses the display device according to claim 10, 
KIM does not disclose wherein one of the first sub-transistor and the second sub-transistor includes the second gate electrode. 
13. The display device according to claim 12, wherein the first sub-transistor comprises a semiconductor layer disposed between the sub-gate electrode and the second gate electrode, the semiconductor layer includes a source region, a channel region, and a drain region, the second gate electrode is disposed to overlap at least a part of at least one of the source region, the channel region, and the drain region, the first sub-transistor further comprises a gate insulating layer between the sub-gate electrode and the semiconductor layer, wherein the gate insulating layer has a first region adjacent to the drain region and a second region adjacent to the source region, and wherein an electron or hole density in the first region is higher than an electron or hole density in the second region. 
14. The display device according to claim 12, wherein the second gate electrode is disposed to overlap at least a part of the semiconductor layer other than the source region. 

16. The display device according to claim 15, wherein the second sub-transistor comprises a semiconductor layer disposed between the sub-gate electrode and the second gate electrode, the semiconductor layer includes a source region, a channel region, and a drain region, the second gate electrode overlaps at least a part of at least one of the source region, the channel region, and the drain region, the second sub-transistor further comprises a gate insulating layer disposed between the sub-gate electrode and the semiconductor layer, and wherein the gate insulating layer has a first region adjacent to the drain region and a second region adjacent to the source region, and wherein an electron or hole density in the first region is higher than an electron or hole density in the second region. 
17. The display device according to claim 15, wherein the second gate electrode is disposed to overlap a part of the semiconductor layer other than the source region. 
18. The display device according to claim 10, wherein the first sub-transistor and the second sub-transistor comprise the second gate electrode. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627